Citation Nr: 1743945	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  11-24 335		DATE

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities prior to March 23, 2016.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss and tinnitus are causally and etiologically related to service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran had active duty service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Entitlement to service connection for bilateral hearing loss and tinnitus  

The Veteran contends that his current bilateral hearing loss and tinnitus are causally related to his noise exposure during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran's current diagnoses of bilateral hearing loss and tinnitus either began during active service or are etiologically related to an in-service disease, injury, or event.  

The Board notes that the Veteran has service in the Republic of Vietnam, for which noise exposure is conceded.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that during a VA examination in October 2009 the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
50
60
LEFT
35
45
55
55
65

Based on these findings, the Board notes that the Veteran has hearing loss disability for VA purposes.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

An August 1966 pre-induction report of medical examination showed clinically normal ears and drums were clinically normal.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
10
0
10
0
0

The report also showed puretone thresholds from a May 1967 audiometer.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
10
15
10
15

The Board notes that the Veteran's hearing was within normal limits at entry into service.  

The Veteran was afforded a VA examination in October 2009.  The examiner noted that at separation no hearing test was documented.  He found no evidence regarding hearing thresholds within a reasonable timeframe of discharge to show what hearing thresholds were.  Based on the lack of evidence in the claims file regarding hearing at the time of discharge and the fact that the Veteran had both military and occupational noise exposure, the examiner could not determine if hearing loss existed at discharge or was caused by his history of occupational noise exposure.  Therefore, the examiner could not determine the etiology of hearing loss without resort to mere speculation.  

The Veteran obtained a private audiological examination in March 2009.  The Veteran had a longstanding history of gradually decreasing hearing.  He had ringing in both ears.  He worked for Alabama Power Company for a number of years, but he wore ear protection when provided there.  He also had a history of being in the armed services in the Army division from 1967 to 1968 and served in Vietnam as well.  During that time, he was exposed to rifle fire, heavy artillery, and some explosions without much in the way of provided ear protection.  The examiner noted that his hearing loss is consistent with one damaged, to some degree, by noise exposure.  The Veteran certainly had some noise exposure in the armed services.  Therefore, the examiner opined that the exposure would have to be considered a contributing factor.

The Veteran was afforded another VA examination in March 2016.  The examiner noted that he could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The pre-induction exam in August 1966 indicated hearing within normal limits bilaterally through 4000 Hz with mild hearing loss at 6000 Hz, bilaterally.  The enlistment examination in May 1967 also noted hearing within normal limits bilaterally.  The separation examination did not report any audiometric data.  The Veteran was positive for noise exposure while in the military, but he was also positive for construction noise with Alabama Power as a civilian.  Therefore, the examiner could not provide an etiology for the Veteran's hearing loss without resorting to mere speculation.

The Board finds that the private examiner's findings are sufficiently consistent with other evidence of record to resolve reasonable doubt in the Veteran's favor in this case.  In this regard, the Board notes that the Veteran was exposed to noise during service.  He consistently stated that he used hearing protection while working post-service.  Moreover, the only medical opinion of record notes that the Veteran's military service contributed to his hearing loss.  The record contains no negative nexus opinions.    

Regarding the Veteran's tinnitus, the March 2009 private examiner noted "associated tinnitus."  Because the Board is granting service connection for bilateral hearing loss due to in-service noise exposure, and the Veteran has competently and credibly reported tinnitus during and since service, service connection for tinnitus is also warranted.  


Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


REMAND

Regarding the Veteran's claim of entitlement to a higher disability rating for PTSD, the Board finds that a supplemental statement of the case (SSOC) is required before the issue may be addressed on appeal.  The procedural history of the Veteran's claim for a higher disability rating for PTSD is as follows:  The Veteran was denied entitlement to an increased rating in November 2009.  The Veteran submitted a notice of disagreement in December 2009.  In August 2011, the RO issued a statement of the case listing increased rating for PTSD as one of four issues.  In September 2011, the Veteran submitted a VA Form 9, or a substantive appeal, on which he checked that he wants "to appeal all of the issues listed on the statement of the case."  

The Board acknowledges that the Veteran did not provide additional argument or specifically discuss his PTSD in the VA Form 9, but did provide additional argument regarding the other three issues.  The Board notes, however, that a veteran is not required to provide statements or arguments regarding an issue on the VA Form 9 to maintain an appeal.  Consistent with this, the Veteran was later informed in January 2014 that his PTSD issue was on appeal to the Board.  At no time did the Veteran withdraw his appeal for a higher disability rating for PTSD.  In August 2017, the Veteran's representative provided a brief regarding all issues on appeal before the Board and included entitlement to a higher rating for PTSD as an issue.  

Inexplicably, the RO did not include the issue of a higher rating for PTSD in the May 2016 SSOC.  In December 2016, the RO notified the Veteran that, upon review of his claims file, the RO determined that the Veteran's PTSD was not on appeal because he had not listed the issue in his argument associated with the VA Form 9. The Board again notes that a veteran does not need to write an argument on the VA Form 9 or list specific issues when a veteran indicates that they would like to appeal all issues on a statement of the case.  Therefore, the Board finds that the Veteran's claim for a higher disability rating for PTSD is still on appeal and that an SSOC is necessary to address the additional VA examinations and evidence submitted since the prior statement of the case was issued.  

Finally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the issue of entitlement to service connection for tinnitus and entitlement to a higher disability rating for PTSD, as well as with the implementation of the grants of service connection for hearing loss and tinnitus.  The Veteran's combined schedular rating affects the date of onset of his TDIU claim.  Therefore, any decision on the merits regarding TDIU would be premature.

Accordingly, the case is REMANDED for the following action:

After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing all issues, including entitlement to a higher disability rating for PTSD and entitlement to TDIU, and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


